sp

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERlCA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Aher November 1, 1987)
A[]an Garcia (1) Case Number: lScr4226-LL
Roseline Feral
REGISTRATION NO. 7203 8298 Defendant’s Attomey
m _
THE DEFENDANT:

§ pleaded guilty to count(s) 4 of the Superseding Information

 

Accordingly, the defendant is adjudged guilty of such ccunt(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Numher§s[
18:3 Aiding and Abetting an Illegal Entry (Misdemeanor) 4
- The defendant is sentenced as provided in pages 2 through 3 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
\:l The defendant has been found_not guilty on count(s)
}E Count(s) Underlying counts are dismissed cn the motion of the United States.

 

|X| Assessment : $10.00 - Payable Forthwith

JVTA Assessment*: $
E _
*Justice for Victims of Trafi_icking Act of 2015, Pub. L. No. 114-22.

§ Fine waived E Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all iines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Novemher 27. 2018

osition c entence

 

 
 
   

.r

men _

NOV 2 3 2913 UNITED s MAGISTRATE IUDGE

CLERK, U.S. DI.‘$TF<FCT COURT
SOUTHE l TR|{Z'T‘OF !LAMFGRN`IA
BY . d"F F’U`TY

 

 

 

 

 

18cr4226-LL

 

r"

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: Allan Garcia (l) Judgment - Page 2 of 3
CASE NUMBER: lScr4226-LL

PROBATION

The defendant is hereby sentenced to probation for a term of:
60 Days Supervised Probation

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.

For ojj‘”enses committed on or after September ]3, 1994'.

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

|:|
§§

§§

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, ifapp[icab[e.) `
The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backiog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check grapplr'cable.)

The defendant shall participate in an approved program for domestic violence. (Check ifapplicable.)

lf this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any

such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payrnents set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply

with any special conditions imposed.

l)
2)
3)
4)
5)

6)
7)

3)
9)

STANDARD CONDITIONS OF SUPERVISION

the defendant shall not leave the judicial district without the permission of the court or probation officer;

the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

the defendant shall support his or her dependents and meet other family responsibilities;

the defendant Shall work regularly at a lawii.ll occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons; -

the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at horne or elsewhere and shall permit confiscation of any contraband

observed in plain view of the probation officer;

11) the defendant shall notify the probation oliicer within seventy-two hours of being arrested or questioned by a law enforcement officer;
12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of

the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

18cr4226-LL

 

. 5

AO 245B (CASD Rev. 02/18) .ludgment in a Criminal Case

 

DEFENDANT: Allan Garcia (l) Juclgment - Page 3 of 3
CASE NUMBER: lScr4226-LL

SPECIAL CONDITIONS OF SUPERVISION

l. Defendant allowed to reside in the Central District of Califomia

//

lScr4226-LL

 

